RENDERED: NOVEMBER 10, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-1360-MR

DONNA THACKER                                                      APPELLANT


                 APPEAL FROM PIKE CIRCUIT COURT
v.             HONORABLE HOWARD KEITH HALL, JUDGE
                      ACTION NO. 20-CI-01305


PIKEVILLE MEDICAL CENTER,
INC.; ABIGAIL HATFIELD, D.O.;
KENTUCKY EMPLOYERS’
MUTUAL INSURANCE; AND
MICHAEL MCCLAIN, D.O.                                               APPELLEES


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND TAYLOR, JUDGES.

LAMBERT, JUDGE: Donna Thacker has appealed from the October 19, 2021,

summary judgment of the Pike Circuit Court dismissing, with prejudice, her

medical malpractice claim against Abigail Hatfield, D.O., for damages she

sustained during a procedure while Hatfield was a medical student. We affirm.
             Thacker underwent a surgical procedure to her right shoulder at the

Pikeville Medical Center (PMC) on September 10, 2019, during which she claimed

to have been injured while the general endotracheal anesthesia was being

administered. One year later, Thacker filed a complaint in the Pike Circuit Court

seeking damages from PMC, Michael McClain, D.O. (Dr. McClain), and Hatfield,

who at the time of the procedure was a student at the University of Pikeville’s

Kentucky College of Osteopathic Medicine. PMC and Dr. McClain moved to

dismiss Thacker’s complaint pursuant to Kentucky Rules of Civil Procedure (CR)

12.02(f) for her failure to state a cognizable claim or for a more definite statement

pursuant to CR 12.05 as the complaint did not contain sufficient factual allegations

to support her assertions that any of the defendants could be found negligent.

Hatfield joined in this motion. The court denied the motion to dismiss, but it

granted the motion for a more definite statement and provided Thacker time to file

an amended complaint. She filed the amended complaint on March 30, 2021,

alleging that Dr. McClain and Hatfield were responsible for administering the

anesthesia and were negligent. Later, Kentucky Employers’ Mutual Insurance

(KEMI) intervened in Thacker’s action to assert a workers’ compensation

subrogation claim against the defendants.

             In August 2021, Hatfield filed a motion for summary judgment,

seeking dismissal of Thacker’s claims against her. She argued that, because she


                                         -2-
was a medical student and was following the instructions and directions of Dr.

McClain at the time of the procedure, she was exculpated from any liability. In

addition, she stated that she did not owe Thacker a duty of care as a medical

student and could not be held to an elevated standard of care. Finally, Hatfield

argued that public policy supported not imposing a doctor’s duties on medical

students as they must be properly trained to successfully perform their jobs. In

response, Thacker argued that disputed facts remained to be decided, which would

preclude summary judgment.

             By order entered October 19, 2021, the circuit court granted Hatfield’s

motion for summary judgment, concluding that no genuine issues of material fact

existed and agreeing with her argument that, in assisting Dr. McClain, Hatfield was

“akin to a nurse who assists a doctor during a procedure and follows the doctor’s

orders[.]” As Thacker had not alleged that Hatfield had deviated from Dr.

McClain’s orders, the court found that her execution of these orders relieved her

from any responsibility or liability in this case, citing City of Somerset v. Hart, 549

S.W.2d 814, 817 (Ky. 1977). Therefore, the court dismissed Thacker’s and

KEMI’s claims against Hatfield with prejudice. Thacker’s claims against PMC

and Dr. McClain remained pending. The court made the summary judgment final

and appealable pursuant to CR 54.02(1), and this appeal now follows.




                                          -3-
             On appeal, Thacker contends that the circuit court improperly entered

summary judgment in Hatfield’s favor, arguing that it was premature, that some

liability attached to Hatfield, and that Hatfield had a duty to her. Hatfield disputes

these arguments in her brief.

             Our applicable standard of review is set forth in Patton v. Bickford,

529 S.W.3d 717, 723 (Ky. 2016):

                    Summary judgment is a remedy to be used
             sparingly, i.e. “when, as a matter of law, it appears that it
             would be impossible for the respondent to produce
             evidence at the trial warranting a judgment in his favor
             and against the movant.” Shelton v. Kentucky Easter
             Seals Society, Inc., 413 S.W.3d 901, 905 (Ky. 2013)
             (citations omitted). We frequently caution, however, the
             term “impossible” is to be used in a practical sense, not
             in an absolute sense. See id. (citing Perkins v.
             Hausladen, 828 S.W.2d 652, 654 (Ky. 1992)). The trial
             court’s primary directive in this context is to determine
             whether a genuine issue of material fact exists; if so,
             summary judgment is improper, Steelvest, Inc. v.
             Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky.
             1991). This requires that the facts be viewed through a
             lens most favorable to the party opposing summary
             judgment, here the Estate. Id. It is important to point out
             that “a party opposing a properly supported summary
             judgment motion cannot defeat it without presenting at
             least some affirmative evidence showing that there is a
             genuine issue of material fact for trial.” Id. at 482.

                   A motion for summary judgment presents only
             questions of law and “a determination of whether a
             disputed material issue of fact exists.” Shelton, 413
             S.W.3d at 905. Our review is de novo, and we afford no
             deference to the trial court’s decision.


                                          -4-
With this standard in mind, we shall consider Thacker’s arguments.

             For her first argument, Thacker contends that the entry of summary

judgment regarding Hatfield’s lack of liability was premature because there was no

evidence in the record that Dr. McClain had provided the directions or orders that

harmed her, or that Dr. McClain was responsible for her injuries or for any of

Hatfield’s actions. We do not agree with Thacker’s assertions regarding the lack

of evidence that Hatfield was not acting solely under Dr. McClain’s guidance. As

Hatfield points out, in his answer to the amended complaint, Dr. McClain admitted

that “he was responsible for administering and monitoring the anesthesia to

[Thacker] and the care associated therewith.” We agree with Hatfield that this

constitutes a judicial admission, which causes Thacker’s argument that there was

no evidence to fail.

             [A] judicial admission is conclusive, in that it removes
             the proposition in question from the field of disputed
             issue, and may be defined to be a formal act done in the
             course of judicial proceedings which waives or dispenses
             with the necessity of producing evidence by the opponent
             and bars the party himself from disputing it; and, as a
             natural consequence, allows the judge to direct the jury to
             accept the admission as conclusive of the disputed fact.

Sutherland v. Davis, 286 Ky. 743, 151 S.W.2d 1021, 1024 (1941). Therefore, we

find no merit in Thacker’s argument that summary judgment was premature.

             Next, Thacker argues that some liability properly attaches to Hatfield,

which we shall consider in conjunction with her argument that Hatfield owed a

                                         -5-
duty to her. In order to establish a negligence claim, a plaintiff must prove, “(1)

the defendant owed the plaintiff a duty of care, (2) the defendant breached the

standard by which his or her duty is measured, and (3) consequent injury. . . .

Duty, the first element, presents a question of law.” Pathways, Inc. v. Hammons,

113 S.W.3d 85, 88-89 (Ky. 2003) (citing Mullins v. Commonwealth Life Insurance

Co., 839 S.W.2d 245, 247-48 (Ky. 1992)). Thacker asserts that there was

insufficient discovery taken to support a finding as to any proportionate share of

her liability, that “[m]edical students who are at the point of acting as doctors,

under supervision, are typically sued in actions brought by patients for medical

negligence or malpractice[,]” that Hatfield was a medical intern or resident at the

time the procedure took place, and that, because she had been engaging in patients’

medical care, she should be held liable for any harm that she caused if it breached

her standard of care. We disagree.

             Rather, we agree with Hatfield’s argument that, under Kentucky law,

a medical student under the direction of a physician is not independently liable to a

patient for medical malpractice.

             Hatfield first cites to Sameuls v. Willis, 133 Ky. 459, 118 S.W. 339

(1909), a malpractice action brought against a surgeon after a sponge had been left

inside of a patient. The former Court of Appeals indicated that the surgeon had

“sent down a trained nurse and followed next day with a medical student as


                                          -6-
assistant.” Id. at 340. As Hatfield points out, the medical student was not named

as a defendant in the action; rather, it was filed against the surgeon.

             Hatfield next cites to City of Somerset v. Hart, supra, another

malpractice action, this one arising from a scalpel left in a patient’s abdomen after

surgery. In this opinion, the Supreme Court of Kentucky discussed whether a

hospital employee could be a servant of two masters (an independent physician and

the hospital) and recognized an exculpatory doctrine that shielded nurses from

liability under certain circumstances:

             We recognize that the nurse’s duty to obey such orders
             exculpates her and her hospital employer from
             responsibility for the results of the competent execution
             of the orders, unless the orders are so obviously improper
             that the ordinarily prudent nurse would not obey them.
             When exculpation is the result, it is so because the
             nurse’s obedience to the orders does not constitute
             negligence, and consequently, there is no basis for
             vicarious liability of the hospital.

549 S.W.2d at 817.

             We agree with Hatfield that Hart applies in the present case to shield

her from liability as she was working under Dr. McClain’s direction. Any attempt

by Thacker to suggest that Hatfield might have been acting outside of his direction

is misguided, as Dr. McClain admitted in his answer that he was responsible for

administering and monitoring Thacker’s anesthesia. See Sutherland, supra.




                                          -7-
Therefore, Hatfield, as a medical student under Dr. McClain’s direction, cannot be

held independently liable as a matter of law.

               Finally, Hatfield contends that she is precluded from liability based

upon Kentucky’s definition of “doctor” as set forth in Kentucky Revised Statutes

(KRS) Chapter 311. In Hyman & Armstrong, P.S.C. v. Gunderson, 279 S.W.3d

93, 113 (Ky. 2008), the Supreme Court explained the duty of care associated with

medical malpractice cases:

               In a medical malpractice case, the plaintiff must prove
               that the treatment given was below the degree of care and
               skill expected of a reasonably competent practitioner and
               that the negligence proximately caused the injury or
               death. Reams v. Stutler, 642 S.W.2d 586 (Ky. 1982). A
               physician has the duty to use the degree of care and skill
               expected of a competent practitioner of the same class
               and under similar circumstances. Grubbs ex rel. Grubbs
               v. Barbourville Family Health Ctr., P.S.C., 120 S.W.3d
               682 (Ky. 2003); Mitchell v. Hadl, 816 S.W.2d 183, 185
               (Ky. 1991); Cordle v. Merck & Co., Inc., 405 F.Supp.2d
               800 (E.D. Ky. 2005).

               KRS 311.375(1) makes it clear that a person must have graduated

from medical school and obtained an appropriate degree before referring to herself

as a doctor:

               No person shall, in connection with the practice of
               medicine, surgery, osteopathy, optometry, dentistry,
               podiatry, pharmacy, chiropractic, psychology or
               psychiatry, nursing, anesthesiology, physio or physical
               therapy, or any other profession or business having for its
               purpose the diagnosis, treatment, correction or cure of
               any human ailment, condition, disease, injury or

                                           -8-
             infirmity, hold himself or herself out as a doctor or
             employ or use in any manner the title “Doctor” or “Dr.,”
             unless he or she actually has graduated and holds a
             doctor degree from a school, college, university or
             institution authorized by its governing body to confer
             such degree.

And KRS 311.550(10) defines the “practice of medicine or osteopathy” as “the

diagnosis, treatment, or correction of any and all human conditions, ailments,

diseases, injuries, or infirmities by any and all means, methods, devices, or

instrumentalities[.]”

             The record establishes that Hatfield was still in medical school at the

time of Thacker’s procedure. In fact, Thacker states in her complaint that Hatfield

was “a student enrolled at University of Pikeville’s Kentucky College of

Osteopathic Medicine training to become a medical doctor” at the relevant time.

Thacker was not a medical intern or resident as Thacker asserted in her brief

because she had not yet graduated. Because she was not yet a doctor, we agree

with Hatfield that she could not form the special relationship with Thacker that

would create a duty between them, as would be formed between a physician and a

patient. Accordingly, Thacker cannot establish a prima facie case of medical

negligence against Hatfield as a matter of law.

             In addition, Hatfield argues that, as a matter of public policy, medical

students who are under the direction of a physician should not be independently

liable to a patient for medical malpractice. In support, she cites to the Supreme

                                         -9-
Court of Kentucky’s opinion in Withers v. University of Kentucky, 939 S.W.2d

340, 343 (Ky. 1997), in which that Court recognized that “[m]edical students and

those in allied health sciences must have access to a sufficient number of patients

in a variety of settings to insure proper training in all areas of medicine.” Based

upon our holding above, we need not reach this issue. But we also note that the

setting of public policy in Kentucky is within the province of the Legislature, not

the courts:

                     It is beyond the province of a court to vitiate an act
              of the legislature on the ground that the public policy
              therein promulgated is contrary to what the court
              considers to be in the public interest. It is the prerogative
              of the legislature to declare what acts constitute a
              violation of public policy and the consequences of such
              violation. Re Peterson’s Estate, 230 Minn. 478, 42
              N.W.2d 59, 18 A.L.R.2d 910 [(1950)]. The propriety,
              wisdom and expediency of statutory enactments are
              exclusively legislative matters. Hallahan v. Mittlebeeler,
              Ky., 373 S.W.2d 726, 97 A.L.R.2d 215 [(1963)]. As so
              aptly stated in Collison v. State ex rel. Green, 9 W. W.
              Harr., Del., 460, 2 A.2d 97, 108, 119 A.L.R. 1422, 1437
              [(1938)]:

                    ‘* * * it is the province of the legislature and
                    not of the courts to pass upon matters of
                    policy. The legislative hand is free except
                    as the constitution restrains; and courts are
                    bound by a most solemn sense of
                    responsibility to sustain the legislative will
                    in the appropriate field of its exercise, even
                    though in the opinion of the judges as
                    individuals the legislature had acted in an
                    unwise manner.’


                                          -10-
Owens v. Clemons, 408 S.W.2d 642, 645 (Ky. 1966). See also Delahanty v.

Commonwealth, 558 S.W.3d 489, 508-09 (Ky. App. 2018).

            For the foregoing reasons, the summary judgment of the Pike Circuit

Court is affirmed.

            MAZE, JUDGE, CONCURS.

            TAYLOR, JUDGE, DISSENTS AND DOES NOT FILE SEPARATE
OPINION.


BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE ABIGAIL
                                        HATFIELD, D.O.:
Glenn Martin Hammond
Pikeville, Kentucky                     Stephen S. Burchett
                                        Michael G. Erena
                                        Lexington, Kentucky




                                      -11-